BRETT, Judge
(dissenting).
I dissent to this decision because I believe it is fundamentally unfair to revoke defendant’s suspended sentence as was done in this case. This defendant had committed restitution; he made the back payments on the probation fee, the constitutionality of which I question when it is properly shown that the person is financially unable to pay the five dollar fee; and he had paid the court costs when this matter was heard. I also believe the probation officer in this case may not have properly performed his own duties toward the probationer. I believe the probation officer has some duty to find out why the reports were not being made. In this case such does not appear from the record. Therefore, I believe the suspended sentence was revoked on insufficient showing of competent evidence, as required by statute.